


Exhibit 10.4
AWARD AGREEMENT
CST Brands, Inc. Amended and Restated 2013 Omnibus Stock and Incentive Plan
Employee Restricted Stock Unit Award
This Award Agreement (this “Agreement”) is between CST Brands, Inc., a Delaware
corporation (“Company”), and [___________], an Employee of the Company or one of
its affiliates (“Participant”), who agree as follows:
Introduction. Pursuant to the CST Brands, Inc. Amended and Restated 2013 Omnibus
Stock and Incentive Plan (as amended, effective June 4, 2014, and as may be
further amended from time to time, the “Plan”), on [___________] (“Date of
Grant”), Participant was awarded [____] Restricted Stock Units (as defined in
the Plan) under the Plan. The parties hereby enter into this Agreement to
evidence the terms, conditions and restrictions applicable to the Restricted
Stock Units.
The Plan, Restrictions, Vesting. The Plan is incorporated herein by reference
for all purposes, and Participant hereby agrees to the terms and conditions
stated therein applicable to the Restricted Stock Units and the rights and
powers of Company and the Committee as provided therein. In addition,
Participant agrees as follows:
Non-Transferrable. Except to the extent otherwise provided in the Plan or this
Agreement, the Restricted Stock Units issued to Participant under the Plan may
not be sold, exchanged, pledged, hypothecated, transferred, garnished or
otherwise disposed of or alienated at any time.
Vesting. Except to the extent otherwise provided in Section 2(c), Participant’s
rights to and interest in the Restricted Stock Units shall vest and accrue to
Participant in the following increments, provided Participant has continually
remained an Employee through such dates: «Shares_Period_1» shares vest on
«Vest_Date_Period_1»; «Shares_Period_2» shares vest on «Vest_Date_Period_2»; and
«Shares_Period_3» shares vest on «Vest_Date_Period_3».
Termination of Service. Except as otherwise provided below following a Change of
Control, if Participant’s employment is voluntarily terminated by the
Participant, or is terminated by the Company with or without Cause, then the
Restricted Stock Units that remain unvested shall automatically lapse and be
forfeited at the close of business on the date of Participant’s termination of
employment or service, except for as follows:
(i)Death, Disability or Retirement. If Participant’s employment is terminated
because of Retirement, death or Disability, the Restricted Stock Units that
remain unvested shall remain outstanding and vest according to the schedule set
forth in Section 2(b) as if Participant continually remained an Employee through
such dates; and
(ii)Termination in Connection with a Change of Control. If (A) the Award remains
outstanding, or is otherwise assumed or replaced by a surviving or successor
corporation following a Change of Control with a substantially similar award (a
“Replacement Award”) and (B) Participant’s employment is involuntarily
terminated by the Company other than for Cause, or Participant terminates such
employment for Good Reason upon, or within two years following, the effective
date of such Change of Control, the Restricted Stock Units that remain unvested
on or prior to such date of termination shall fully vest.
Delivery of Shares Upon Vesting. Upon the vesting of each Restricted Stock Unit
subject to this Agreement, Participant will be entitled to receive a share of
Common Stock (as defined in the Plan). Subject to Section 2(f) herein, the
delivery of shares of Common Stock under this Plan upon vesting of Restricted
Stock Units shall be made on or as soon as reasonably practical following the
applicable date of vesting, but in any event within sixty (60) days of the
applicable date of vesting.
Dividend Equivalent. Notwithstanding Section 4 herein, in addition to the right
to receive Common Stock upon vesting as described in Section 2(b) above with
respect to each Restricted Stock Unit, Participant will be entitled to receive
periodic cash payments in relation to dividends that are paid on Common Stock
(the “Dividend Equivalent”). For purposes of the settlement of a Dividend
Equivalent under this Agreement, Participant will be deemed to be a holder of
one share of Common Stock for each unvested Restricted Stock Unit held by
Participant. As and when dividends are declared on Common Stock, in settlement
of the Dividend Equivalent granted hereunder, Participant will be entitled to
receive a cash payment equal to the product of: (i) the declared dividend per
share of Common Stock, multiplied by (ii) the number of unvested Restricted
Stock Units held by Participant on the dividend record date. Cash payments in
settlement of any Dividend Equivalent shall be subject to applicable withholding
and employment taxes and shall be made upon, or as soon as possible following,
payment of the declared dividend to holders of Common Stock, but in no event
later than the end of the calendar year in which the respective dividend is paid
to holders of Common Stock in accordance with Section 6(c) herein. Dividend
Equivalents relating to a Restricted Stock Unit will terminate




--------------------------------------------------------------------------------




and be forfeited as of the earliest to occur of: (i) the lapsing and forfeiture
of the Restricted Stock Unit as provided in the Plan or (ii) the vesting of such
Restricted Stock Unit in accordance with Section 2(b) above.
Book Entry Shares. Participant agrees that in lieu of certificates representing
Participant’s shares of Common Stock acquired pursuant to the vesting of
Restricted Stock Units, shares may be issued in uncertificated form pursuant to
the Direct Registration System (“DRS”) of Company’s stock transfer agent.
Restructuring or Reorganization. If, as the result of a stock split, stock
dividend, combination of shares or any other change, including an exchange of
securities for any reason, the Participant shall be entitled to new or
additional or different shares of stock or securities, such stock or securities
shall be subject to the terms and conditions of the Plan and this Agreement.
Change of Control. In addition to the rights provided under Section 2(c)(ii),
unless otherwise specifically prohibited under applicable law, or by the rules
of any governmental agency or authority or national securities exchange on which
any shares of Company’s capital stock is then listed or traded, the Committee
may, in its sole discretion, at any time prior to, coincident with, or after the
time of a Change of Control, take one of the following actions:
(a)
provide for the acceleration of any time periods, or the waiver of any other
conditions, relating to the vesting of the Restricted Stock Units if
Participant’s employment has been terminated as a result of a Change of Control
so that the Restricted Stock Units may be vested in full on or before a date
fixed by the Committee;

(b)
provide for the purchase of the outstanding Restricted Stock Units from
Participant if Participant’s employment has been terminated from and after a
Change of Control, upon Participant’s request, for an amount of cash equal to
the amount that would have been obtained upon the vesting of all Restricted
Stock Units; or

(c)
cause the Award of the Restricted Stock Units to be assumed or a Replacement
Award issued therefor, by the surviving corporation in such Change of Control.

No Stockholder Rights. Participant shall not have any rights of a stockholder of
the Company with respect to any shares of Common Stock issuable upon the vesting
of Restricted Stock Units subject to this Agreement (including the right to vote
and to receive dividends and other distributions paid with respect to shares of
Common Stock), unless and until, and only to the extent, the Restricted Stock
Unit Award is settled by the issuance of such shares of Common Stock to
Participant.
Miscellaneous. All capitalized terms contained in this Agreement shall have the
definitions set forth in the Plan unless otherwise defined herein. This
Agreement shall be binding upon the parties hereto and their respective
beneficiaries, heirs, administrators, executors, legal representatives and
successors.
Code Section 409A. This Agreement and the award evidenced hereby are intended to
comply in all respects with Section 409A of the Code and the final regulations
promulgated thereunder (the “Treasury Regulations”) and shall be interpreted and
administered in such a manner. If necessary in order to ensure such compliance,
this Agreement may be reformed consistent with guidance issued by the Internal
Revenue Service. In no event shall the Company be liable for any additional tax,
interest or penalties that may be imposed on Participant under Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.
Six Month Delay upon Termination of Service. Notwithstanding any provision of
this Agreement to the contrary, if all or any portion of the payments under this
Agreement are determined to be “nonqualified deferred compensation” subject to
Section 409A of the Code, and the Company determines that Participant is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
Treasury Regulations and other guidance issued thereunder, then such payments
(or portion thereof) made on account of a termination of service shall commence
no earlier than the first day of the seventh month following Participant’s
termination of service (with the first such payment being a lump sum equal to
the aggregate payments and/or benefits Participant would have received during
such six-month period if no such payment delay had been imposed.) For purposes
of this Section 6(a), “termination of service” shall mean Participant’s
“separation from service”, as defined in Section 1.409A-1(h) of the Treasury
Regulations, including the default presumptions thereunder.
Separate Payments. Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Code Section 409A.
Dividend Equivalents. In accordance with Section 1.409A-3(e) of the Treasury
Regulations, the right to payment under Dividend Equivalents with respect to
Restricted Stock Units are treated separately from the right to receive Common
Stock under a Restricted Stock Unit for purposes of designating the time and
form of payment. Dividend Equivalents shall be treated as credited in the same
calendar year in which the dividend on Common Stock is paid to an eligible
shareholder, and all Dividend Equivalents will be paid no later than the same
calendar year in which such Dividend Equivalents are so credited.




--------------------------------------------------------------------------------




Definitions. For the purposes of this Agreement, the following terms shall have
the meanings as indicated:
“Cause” means (i) the willful and continued failure by Participant substantially
to perform Participant’s duties with the Company or any of its Subsidiaries
(other than any such failure resulting from Participant’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Participant by the Company that specifically identifies the
manner in which the Company believes that Participant has not substantially
performed Participant’s duties, or (ii) the willful engaging by Participant in
conduct demonstrably and materially injurious to the Company, or (iii) a
conviction of, a plea of nolo contendere, a guilty plea, or confession by
Participant to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude. For
purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless done, or omitted to be done, by
Participant without reasonable belief that Participant’s action or omission was
in the best interests of the Company and was lawful. With respect to the above
definition of “cause”, no act or conduct by Participant will constitute “cause”
if Participant acted: (i) in accordance with the instructions or advice of
counsel representing the Company, or (ii) as required by legal process.
“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
(i)    Acquisition of Stock by Third Party. Any Person is or becomes the
Beneficial Owner (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any rules and
regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing twent percent (20%) or more of the combined voting
power of the Company’s then outstanding shares of capital stock;
(ii)    Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board of Directors of Company
(the “Board”), and any new director (other than a director designated by a
Person who has effected a transaction described in subparagraph (i) of this
definition without the consent of the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a least
a majority of the members of the Board;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than a majority of the combined voting power of the
voting securities of the surviving entity outstanding immediately after such
merger or consolidation which such shares give the holder(s) thereof the power
to elect at least a majority of the board or other governing body of such
surviving entity;
(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
(v)    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Act (as defined below), whether or not the Company is then
subject to such reporting requirement.
“Disability” means that Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
“Good Reason” means:
(a)
the assignment to Participant of any duties inconsistent with Participant’s
position (including offices, titles, and reporting requirements), authority
duties or responsibilities as in effect immediately prior to the Change in
Control, or any other action by Company that results in a diminution in such
psotion, authority, duties or responsibilities (excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith);or

(b)
any requirement that Participant be based at any office or location more than
fifty (50) miles from his or her office or location prior to the Change in
Control; or

(c)
a material diminution in Participant’s base salary and/or annual target bonus;
or





--------------------------------------------------------------------------------




(d)
any failure by Company to continue in effect any cash or stock-based incentive
or bonus plan, retirement plan, welfare benefit plan or other compensation,
retirement or benefit plan and policy, unless the aggregate value (as computed
by an independent benefits consultant selected by Company and reasonably
acceptable to Participant or Participant’s legal representative) of the
diminution of all such compensation, retirement or benefit plans and policies
provided Participant is not materially less than their aggregate value as in
effect at any time during the one hundred twenty (120) day period immediately
preceding a Change in Control or, if more favorable to Participant, those
provided generally at any time after the Change in Control to other peer
employees of Participant; or

(e)
in the event of a Prospective Change in Control, Company and Participant have
not received written notice at least five (5) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of the Company's business
and/or assets that such successor is willing as of the closing to assume and
agree to perform Company's obligations under this Agreement in the same manner
and to the same extent that Company is hereby required to perform.

Participant must provide written notice to Company of the existence of the
condition(s) described in (a) through (e) above within 90 days of the initial
existence of the condition(s). Company shall have 30 days after such notice is
given during which to remedy the condition(s), and such occurrence shall not be
deemed to constitute Good Reason if such event or circumstance has been fully
corrected by Company within the 30-day cure period and Participant has been
reasonably compensated for monetary losses or damages resulting therefrom.
“Person” means a person (as such term is used in Rule 13d-5 of the SEC
promulgated under the Exchange Act), or group (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act and the rules and regulations
promulgated thereunder)).
“Prospective Change in Control” shall mean (i) any offer presented, directly or
indirectly, to the Board which, if consummated, would constitute a Change in
Control, or (ii) any negotiation with the Board or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).
“Retirement” means any termination of Participant’s service with the Company and
its Subsidiaries due to retirement following Participant’s attainment of age
fifty-five and completion of five (5) years of service with the Company, any
Subsidiary, or Valero or its subsidiaries so long as, for purposes of
determining the years of service with Valero or its subsidiaries, the
Participant meets the definition of a “Transferred Employee” pursuant to Section
1.50 of the CST Brands, Inc. Savings Plan, as it may be amended (the “Savings
Plan”), a copy of which is incorporated herein by reference for all such
purposes, but without regard to the requirement that a Transferred Employee had
to be a participant in a Predecessor Plan (as defined in the Savings Plan), or
other age and/or service requirements as determined by the Committee in the
event of early retirement.
“Valero” means Valero Energy Corporation.


[REMAINDER OF PAGE INTENTIONALLY BLANK]




--------------------------------------------------------------------------------




By your signature and the Company’s signature below, you and the Company agree
that the Restricted Stock Unit referenced above and accompanying Dividend
Equivalent is granted under and governed by the terms and conditions of this
Agreement and the Plan (as may be amended) attached hereto, all of which are
made a part of this Agreement.
CST BRANDS, INC.
By: ____________________________________
____________________________________
Kimberly S. Lubel
Chief Executive Officer and President
Date


Accepted:


_______________________________________
____________________________________
Participant: [___________________]
Date



